Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 7/11/2022. Claims 1-9 have been examined in this application.  The two Information Disclosure Statements (IDSs) filed on behalf of this case on (1) 5/10/2022 and (2) 6/28/2022, have been considered by the examiner. 
Response to Amendments 
2.	Applicant’s amendments to claims 1, 4-5, and 9 are acknowledged.  
Response to Arguments 
3.	As Applicant elected to participate in the USPTO DSMER Pilot program (see Remarks page 7) no 101 arguments were presented, however the Examiner still finds the claims to recite  an abstract idea without significantly more, accordingly the 101 rejection has been updated to reflect Applicant’s amendments.
4.	Applicant’s arguments on pages 8-9 with respect to the prior art rejection of claim 1 in view of Applicant’s amendments are acknowledged, however are moot in view of the updated grounds of rejection found in the office action below with respect to Applicant’s amendments. 
5.	On remarks page 9, Applicant argues that the cited prior art of Al Darmaki does not teach the amended limitation of “to transmit the first advertisement to the first terminal device based on a selection made by the first user of one of the at least one displayed message from the first user screen”  recited in amended claim 4 and similarly recited in amended claim 5. The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. 
	 The cited prior art of Al Darmaki is directed towards providing ads in for example a text message conversation (see abstract and Figure 3A).  Al Darmaki teaches that ads are provided based on various factors (see paragraphs 0016-0017) including a user’s current or past conversation.  So for example a user could be talking back and forth about some product or location in the displayed text message on a user screen as shown Figure 3a and then be provided an ad for that product or location.  The displayed message is selected under broadest reasonable interpretation as the user talks about it in the conversation rather than talking about something else, not responding, etc. 
	Therefore the Examiner respectfully disagrees.   
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. 	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
	The claim(s) recite(s) providing ads based on information known or collected
about the user. The idea of providing ads based on information known or collected
about the user is a mental process as well as subject matter where the commercial or
legal interaction is advertising, marketing or sales activities or behaviors which is a
certain method of organizing human activities. Since the claims recite a mental process
as well as a certain method of organizing human activities which are in the enumerated
groupings of abstract ideas the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations not indicative of a practical application in that the claims
merely recite:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely uses a
computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as
recited in the claims: software stored on a memory being executed by a processor and terminal devices with display screens (see claims 1-9)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP
2106.06(g)). Specifically as recited in the claims mere data gathering in conjunction
with the abstract idea (see claims 1-9)
	And (3) Generally linking the use of the judicial exception to a particular
technological environment or field of use (see MPEP 2106.05(h)). Specifically as
recited in the claims: generally linking the use of the judicial exception to the chat or IM
or instant message environment or field of use (see claims 1-9)
	The claim(s) does/do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because the claims merely
recite limitations that are not indicative of inventive concept ("significantly more") in that
the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously
known to the industry, specified at a high level of generality, to the judicial exception
(see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) receiving or transmitting data over a network, e.g. using the Internet to gather
data (see claims 1-9) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional
Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) 
	(b) electronically scanning or extracting data from a physical document (see
claims 1-9)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-
10.2019](cited herein: Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)
	(c) presenting offers and gathering statistics (see claim 6) (see MPEP 2106.05(d)
Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) 
	 (d) automating mental tasks (see claims 1-9)(see USPTO July 2015 Update:
Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at
65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	and (e) menus on an interface for a user to select options (see claims 1 and 9)
	- Meyers et al. (United States Patent Application Publication Number: US
2002/0065855) paragraph 0064 "Preferably, in a manner known in the art, the
interface includes a displayed menu of selectable, hierarchically organized
menu options which guide the user through the relevant processes"
	- Vasudevan et al. (United States Patent Application Publication Number:
US 2002/0131496) paragraph 0045 "A user interface program for providing a
menu display and receiving user option choices from the menu, as described
above, is easily implemented by one of ordinary skill in the art, without undue
experimentation"
	- Aslanian, JR (United States Patent Application Publication Number: US
2004/0254859) paragraph 0040 "The web pages present information and
graphical user interfaces through which users can access new pages (e.g.,
via hyperlinks), select from a list of options (e.g., via drop down menus), make
selections (e.g., via check-boxes), input data or text (e.g., via text boxes)
and/or perform other common GUI functions as would be understood to those
in the art based on this disclosure"
	- Malik (United States Patent Application Publication Number: US
2005/0228680) paragraph 0061 "The user interface also provides the direct
member with additional selections 430, such as an edit menu, an options
menu, a sign-on menu, a help screen, all of which would initiate another
interface area (e.g. window, screen, etc. (not shown)) for the direct member to
accomplish those functions, as would be understood by one of ordinary skill in
the art"
	Examiner's note: the Examiner has reconsidered the previously concluded
insignificant extrasolution activity under the practical application under the significantly
more step as detailed in the office action above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Al
Darmaki (United States Patent Application Publication Number: US 2015/0332332)
further in view of Dyor et al. (United States Patent Application Publication Number: US 2013/0086056). 	
	As per claim 1, Al Darmaki teaches An information communication system comprising: (see abstract, Examiner’s note: systems for providing ads in message conversation).

	acquire first user information indicating a first user and second user information
indicating a second user based on transmission of a message from a first terminal
device used by the first user to a second terminal device used by the second user;
transmit, to the first terminal device, a first advertisement corresponding to at least one of the attributes of the first user based on a selection of one of a plurality of options; 
transmit, to the second terminal device, a second advertisement corresponding to at least one of the attributes of the second user based on a selection of one of a plurality of selection options (see paragraphs 0016-0017, 0025-0026, and Figure 3a, Examiner's note: providing ads in a chat according to the conversation or other factors like users actions on user devices).

	While Al Darmaki clearly teaches the ad system in messages being provided
through a clearinghouse (see paragraph 0016) Al Darmaki just doesn't specifically
disclose this clearinghouse includes (1) software stored in memory running on a computer
to perform the functions or more specifically as recited in the claims (a) at least one
memory having computer program code stored thereon; and at least one processor
configured to read the computer program code from the at least one memory and
operate as instructed by the computer program code, the computer program code
comprising:, (b) acquisition code configured to cause at least one of the at least one
processor to, (c) first displaying code configured to cause at least one of the at least one processor to, (d) first transmission code configured to cause at least one of the at least
one processor to, (e) second displaying code configured to cause at least one of the at least one process or, and (f) and second transmission code configured to cause at least
one of the at least one processor to and (2) generating a menu in response to a user’s selection and then providing ads based on a user’s selection in the menu or more specifically as recited in the claims (a) in response to a predetermined operation performed on the first terminal device, display a first menu, based on attributes of the first user indicated by the acquired firs user information, to the first user on the first terminal, (b) a first advertisement based on a selection of one of a plurality of selection options included in the first menu, (c) in response to a predetermined operation performed on the second terminal device, display a second menu, based on attributes of the second user indicated by the acquired second user information, to the second user on the second terminal device, and (d) a second advertisement based on a selection of one of a plurality of selection options included in the second menu. 
	However, Dyor et al. which is in the art of selecting content and providing menus
for additional content (see abstract and Figures 1A-1 B) teaches (1) software stored in memory running on a computer to perform the functions or more specifically as recited in the claims (a) at least one memory having computer program code stored thereon; and at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising:, (b) acquisition code configured to cause at least one of the at least one
processor to, (c) first displaying code configured to cause at least one of the at least one processor to, (d) first transmission code configured to cause at least one of the at least one processor to, (e) second displaying code configured to cause at least one of the at least one process or, and (f) and second transmission code configured to cause at least one of the at least one processor to (see paragraphs 0182-0183, 0190-0191 and 0186, Examiner’s note: software stored on a medium being implemented by a computer system to perform the functions). 
	and (2) generating a menu in response to a user’s selection and then providing ads based on a user’s selection in the menu or more specifically as recited in the claims (a) in response to a predetermined operation performed on the first terminal device, display a first menu, based on attributes of the first user indicated by the acquired firs user information, to the first user on the first terminal, (b) a first advertisement based on a selection of one of a plurality of selection options included in the first menu, (c) in response to a predetermined operation performed on the second terminal device, display a second menu, based on attributes of the second user indicated by the acquired second user information, to the second user on the second terminal device, and (d) a second advertisement based on a selection of one of a plurality of selection options included in the second menu (see abstract, Figures 1 A-1 B and 3, paragraphs 0028, 0068, 0094, 0151, and 0118,
Examiner's note: teaches a user selecting content and then being provided a menu for
additional content or actions like advertisements.  Figure 6 teaches providing information based on the indicated area and user information like demographics or prior search history).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Al Darmaki with the
aforementioned teachings from Dyor et al. with the motivation of providing a way to
provide a user with a known interface element for performing another action or providing information (see Dyor paragraphs 0182-0183, 0190-0191 and 0186) as well as providing a commonly known way of performing computer functions through stored software (see Dyor et al. paragraphs 0182-0183, 0190-0191 and 0186), when providing ads based on a user’s conversation or other actions like a user’s action on a device (see Al Darmaki paragraphs 0016-0017, 0025-0026, and Figure 3a) as well as having a centralized system in a computer implemented system performing the functions (see Al Darmaki see paragraphs 0016-0017 and 0025-0028) are both known.
	As per claim 2, Al Darmaki teaches
	wherein the first advertisement is related to the transmitted message (see
paragraphs 0016-0017 and Figure 3a, Examiner's note: providing ads in a chat
according to the conversation or other factors like user actions).
	As per claim 3, Al Darmaki teaches
	wherein the second advertisement is related to the transmitted message (see
paragraphs 0016-0017 and Figure 3a, Examiner's note: providing ads in a chat
according to the conversation or other factors like user actions). 
	As per claim 4, Al Darmaki teaches
	wherein the first terminal device displays the transmitted message on a first user screen displaying thereon at least one message transmitted and received between the first terminal device and the second terminal device, and  transmit the first advertisement to the first terminal device based on a selection made by the first user of one of the at least one displayed message from the first user screen.  (see paragraphs 0016- 0017 and Figure 3a, Examiner's note: providing ads in a chat according to the
conversation or other factors like user actions).
	While Al Darmaki clearly teaches the ad system in chats being provided through
a clearinghouse (see paragraph 0016) Al Darmaki just doesn't specifically disclose this
clearinghouse includes software stored in memory running on a computer to perform
the functions or more specifically as recited in the claims (1) and the first transmission
code is configured to cause at least one of the at least one processor to.
	However, Dyor which is in the art of selecting content and providing menus
for additional content (see abstract and Figures 1A-1 B) teaches software stored in memory running on a computer to perform the functions or more specifically as recited in the claims (1) and the first transmission code is configured to cause at least one of the at least one processor to (see paragraphs 0182-0183, 0190-0191 and 0186, Examiner’s note: software stored on a medium being implemented by a computer system to perform the functions).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Al Darmaki in view of Dyor et al. with the aforementioned teachings from Dyor et al. with the motivation of  providing a commonly known way of performing computer functions through stored software (see Dyor et al. paragraphs 0182-0183, 0190-0191 and 0186), when having a centralized system in a computer implemented system performing the functions is known (see Al Darmaki see paragraphs 0016-0017 and 0025-0028).
	As per claim 5, Al Darmaki teaches
	wherein the second terminal device displays the transmitted message on a second user screen displaying thereon at least one message transmitted and received between the first terminal device and the second terminal device, and transmit the second advertisement to the second terminal device based on a selection made by the second user of one of the at least one displayed message from the second user screen (see paragraphs 0016-0017 and Figure 3a, Examiner's note: providing ads in a chat
according to the conversation or other factors like user actions).
	While Al Darmaki clearly teaches the ad system in chats being provided through
a clearinghouse (see paragraph 0016) Al Darmaki just doesn't specifically disclose this
clearinghouse includes software stored in memory running on a computer to perform
the functions or more specifically as recited in the claims (1) and the second
transmission code is configured to cause at least one of the at least one processor to
	However, Dyor which is in the art of selecting content and providing menus
for additional content (see abstract and Figures 1A-1 B) teaches software stored in memory running on a computer to perform the functions or more specifically as recited in the claims (1) and the second transmission code is configured to cause at least one of the at least one processor to  (see paragraphs 0182-0183, 0190-0191 and 0186, Examiner’s note: software stored on a medium being implemented by a computer system to perform the functions).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Al Darmaki in view of Dyor et al. with the aforementioned teachings from Dyor et al. with the motivation of  providing a commonly known way of performing computer functions through stored software (see Dyor et al. paragraphs 0182-0183, 0190-0191 and 0186), when having a centralized system in a computer implemented system performing the functions is known (see Al Darmaki see paragraphs 0016-0017 and 0025-0028).
	As per claim 7, Al Darmaki teaches
	wherein the first terminal device displays the transmitted message on a first user screen displaying thereon at least one message transmitted and received between the first terminal device and the second terminal device, and cause the first advertisement to be displayed on the first user screen (see paragraphs 0016-0017, 0025-0026, and
Figure 3a, Examiner's note: providing ads in a chat according to the conversation or
other factors like users actions on user devices).
	While Al Darmaki clearly teaches the ad system in chats being provided through
a clearinghouse (see paragraph 0016) Al Darmaki just doesn't specifically disclose this
clearinghouse includes software stored in memory running on a computer to perform
the functions or more specifically as recited in the claims (1) and the first transmission
code is configured to cause at least one of the at least one processor to.
	However, Dyor which is in the art of selecting content and providing menus
for additional content (see abstract and Figures 1A-1 B) teaches software stored in memory running on a computer to perform the functions or more specifically as recited in the claims (1) and the first transmission code is configured to cause at least one of the at least one processor to  (see paragraphs 0182-0183, 0190-0191 and 0186, Examiner’s note: software stored on a medium being implemented by a computer system to perform the functions).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Al Darmaki in view of Dyor et al. with the aforementioned teachings from Dyor et al. with the motivation of  providing a commonly known way of performing computer functions through stored software (see Dyor et al. paragraphs 0182-0183, 0190-0191 and 0186), when having a centralized system in a computer implemented system performing the functions is known (see Al Darmaki see paragraphs 0016-0017 and 0025-0028).
	As per claim 8, Al Darmaki teaches
	wherein the second terminal device displays the transmitted message on a second user screen displaying thereon at least one message transmitted and received between the first terminal device and the second terminal device, and cause the second advertisement to be displayed on the second user screen (see paragraphs
0016-0017, 0025-0026, and Figure 3a, Examiner's note: providing ads in a chat
according to the conversation or other factors like users actions on user devices).
	While Darmaki clearly teaches the ad system in chats being provided through a
clearinghouse (see paragraph 0016) Darmaki just doesn't specifically disclose this
clearinghouse includes software stored in memory running on a computer to perform
the functions or more specifically as recited in the claims (1) and the second
transmission code is configured to cause at least one of the at least one processor to
	However, Dyor which is in the art of selecting content and providing menus
for additional content (see abstract and Figures 1A-1 B) teaches software stored in memory running on a computer to perform the functions or more specifically as recited in the claims (1) and the second transmission code is configured to cause at least one of the at least one processor to (see paragraphs 0182-0183, 0190-0191 and 0186, Examiner’s note: software stored on a medium being implemented by a computer system to perform the functions).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Al Darmaki in view of Dyor et al. with the aforementioned teachings from Dyor et al. with the motivation of  providing a commonly known way of performing computer functions through stored software (see Dyor et al. paragraphs 0182-0183, 0190-0191 and 0186), when having a centralized system in a computer implemented system performing the functions is known (see Al Darmaki see paragraphs 0016-0017 and 0025-0028).
	As per claim 9, Al Darmaki teaches An information communication method performed by at least one system the method comprising: (see abstract, Examiner's note: systems and methods for providing ads in a message
conversation). 5

	acquiring first user information indicating a first user and second user information indicating a second user based on transmission of a message from a first terminal device used by the first user to a second terminal device used by the second user; transmitting, to the first terminal device, a first advertisement corresponding to at least one of the attributes of the first user based on a selection of one of a plurality of selection options;  and  transmitting, to the second terminal device, a second advertisement corresponding to at least one of the attributes of the second based on a selection of one of a plurality of selection options (see paragraphs 0016-0017, 0025-0026, and Figure 3a, Examiner's note: providing ads in a chat according to the conversation or other factors like users actions on user devices).

	While Al Darmaki clearly teaches the system being provided through a
clearinghouse (see paragraph 0016) Al Darmaki just doesn't specifically disclose this clearinghouse is (1) a computer to perform the functions or more specifically as recited in the claims performed by at least one computer and (2) generating a menu in response to a user’s selection and then providing ads based on a user’s selection in the menu or more specifically as recited in the claims (a) displaying, a first menu, based on attributes of the first user indicated by the acquired first user information, to the first user on the first terminal device in response to a predetermined operation performed on the first terminal device, (b) a first advertisement based on a selection of one of a plurality of selection options included in the first menu, (c) displaying a second menu, based on attributes of the second user indicated by the second acquired user information, to the second user on the second terminal device in response to a predetermined operation performed on the second terminal device, and (d) a second advertisement based on a selection of one of a plurality of selection options included in the second menu.
	However, Dyor which is in the art of selecting content and providing menus
for additional content (see abstract and Figures 1A-1 B) teaches (1) a computer to perform the functions or more specifically as recited in the claims performed by at least one computer (see paragraphs 0182-0183, 0190-0191 and 0186, Examiner’s note: software stored on a medium being implemented by a computer system to perform the functions). 
	and (2) generating a menu in response to a user’s selection and then providing ads based on a user’s selection in the menu or more specifically as recited in the claims (a) displaying, a first menu, based on attributes of the first user indicated by the acquired first user information, to the first user on the first terminal device in response to a predetermined operation performed on the first terminal device, (b) a first advertisement based on a selection of one of a plurality of selection options included in the first menu, (c) displaying a second menu, based on attributes of the second user indicated by the second acquired user information, to the second user on the second terminal device in response to a predetermined operation performed on the second terminal device, and (d) a second advertisement based on a selection of one of a plurality of selection options included in the second menu (see abstract, Figures 1 A-1 B and 3, paragraphs 0028, 0068, 0094, 0151, and 0118, Examiner's note: teaches a user selecting content and then being provided a menu for additional content or actions like advertisements.  Figure 6 teaches providing information based on the indicated area and user information like demographics or prior search history).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Al Darmaki with the
aforementioned teachings from Dyor et al. with the motivation of providing a way to
provide a user with a known interface element for performing another action or providing information (see Dyor paragraphs 0182-0183, 0190-0191 and 0186) as well as providing a commonly known way of performing computer functions through stored software (see Dyor et al. paragraphs 0182-0183, 0190-0191 and 0186), when providing ads based on a user’s conversation or other actions like a user’s action on a device (see Al Darmaki paragraphs 0016-0017, 0025-0026, and Figure 3a) as well as having a centralized system in a computer implemented system performing the functions (see Al Darmaki see paragraphs 0016-0017 and 0025-0028) are both known.

11. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Al Darmaki (United States Patent Application Publication Number: US 2015/0332332) further in view of Dyor et al. (United States Patent Application Publication Number: US 2013/0086056) further in view of Chavan (United States Patent Application Publication Number: US 2013/0159433).
	As per claim 6, Al Darmaki teaches
	wherein the message is transmitted from the first terminal device to the second terminal device by using a message system that enables transmission and reception of messages between a plurality of terminal devices, (see paragraphs 0016-0017, 0025-
0026, and Figure 3a, Examiner's note: providing ads in a chat according to the
conversation or other factors like users actions on user devices).
	and execute processing of giving a reward to a party managing the message system based on at least one of an advertisement (see paragraph 0002, Examiner's
note: supporting applications based on ads).
	While Al Darmaki clearly teaches the ad system in chats being provided through
a clearinghouse (see paragraph 0016) Al Darmaki doesn't specifically disclose this
clearinghouse includes software stored in memory running on a computer to perform
the functions and providing ad money based on desired actions being taken by the user
or more specifically as recited in the claims (1) and the computer program code further
comprises reward giving code configured to cause at least one of the at least one
processor to and (2) providing a reward based on at least one of an action, taken by the
first user, corresponding to a successful result of the first advertisement after the first
user selects the transmitted first advertisement, and an action, taken by the second
user, corresponding to a successful result of the second advertisement after the second
user selects the transmitted second advertisement.
	However, Dyor which is in the art of selecting content and providing menus
for additional content (see abstract and Figures 1A-1 B) teaches software stored in memory running on a computer to perform the functions or more specifically as recited in the claims (1) and the computer program code further comprises reward giving code configured to cause at least one of the at least one processor to (see paragraphs 0182-0183, 0190-0191 and 0186, Examiner’s note: software stored on a medium being implemented by a computer system to perform the functions).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Al Darmaki in view of Dyor et al. with the aforementioned teachings from Dyor et al. with the motivation of  providing a commonly known way of performing computer functions through stored software (see Dyor et al. paragraphs 0182-0183, 0190-0191 and 0186), when having a centralized system in a computer implemented system performing the functions is known (see Al Darmaki see paragraphs 0016-0017 and 0025-0028).

	Al Darmaki in view of Dyor et al. does not expressly teach (2) providing a reward based on at least one of an action, taken by the first user, corresponding to a successful result of the first advertisement after the first user selects the transmitted first advertisement, and an action, taken by the second user, corresponding to a successful result of the second advertisement after the second user selects the transmitted second advertisement.
	However, Chavan which is in the art of providing ads in instant message communications (see abstract) teaches (2) providing a reward based on at least one of an action, taken by the first user, corresponding to a successful result of the first advertisement after the first user selects the transmitted first advertisement, and an action, taken by the second user, corresponding to a successful result of the second advertisement after the second (see paragraph 0060- 0061, Examiner's
note: advertisers may pay based on cost per click, cost per conversation, cost per
purchase, cost per action or some combination of these metrics).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Al Darmaki in view of Dyor et al. with the aforementioned teachings from Chavan with the motivation of  using a commonly known type of advertising cost like cost per conversion or purchase or action (see Chavan paragraph 0061 ), when funding an app through advertising (see Al Darmaki paragraph 0002) is known.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. Goodman et al.(United States Patent Application Publication
Number: US 2006/0167747) teaches providing ads based chat room names and
histories of conversations, and past advertisements clicked on by participants (See
paragraph 0050)
	b. Wherry et al. (United States Patent Application Publication Number:
US 2008/0034040) teaches chat room may play advertising data to particular users depending on user's age, gender, past interests, surfing history and similar information
(see paragraph 0101)
	c. Altberg et al. (United States Patent Application Publication Number:
US 2009/0016507) teaches performance based advertising in chat (see paragraph 0003
and 0077)
	d. Strietzel et al. (United States Patent Application Publication Number:
US 2009/0132371) teaches examining a user's chat history to provide advertisements
(see paragraph 0262)
	e. Hosseini et al. (United States Patent Application Publication Number:
US 2010/0235235) teaches providing ads in an instant message conversation (see
abstract)
	f. Miranda- Steiner (United States Patent Application Publication
Number: US 2011/0320273) teaches providing ads in conversations (see abstract and
Figure 1)
	g.	 Druck (United States Patent Application Publication Number: US
2014/0143682) teaches providing ads in conversations and payment based on
conversions or actions (see abstract and paragraph 0068)
	h.	Dyor et al. (United States Patent Application Publication Number: US
2013/0085855) teaches gesturing or selecting content to provide additional content (see
abstract and Figure 1 A).
	i.	 Dyor et al. (United States Patent Application Publication Number: US
2013/0085849) teaches providing ads based on selecting content on a GUI (see
abstract and 1 F)
	j.	 Dyor et al. (United States Patent Application Publication Number: US
2013/0086499) teaches presenting auxiliary content based on a user selection of
content (see abstract and Figure 1 D)
	k.	Kim et al. (United States Patent Application Publication Number: US
2013/0151339) selecting content from an interface to provide options (See Figures 5-6)
	l. 	Zhang et al. (United States Patent Application Publication Number: US
2014/0052751) teaches a user selecting content and providing results based on that
selection (see Figures 3-5)
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621